Judgment, Supreme Court, New York County Franklin Weissberg, J., at suppression hearing; William Wetzel, J., at jury trial), rendered November 9, 1995, convicting defendant of attempted murder in the second degree, robbery in the first degree, two counts of robbery in the second degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 7 to 14 years, 6 to 12 years, 5 to 10 years (three terms) and 3V2 to 7 years, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. The hearing court credited the testimony of the arresting officer that defendant voluntarily left his uncle’s apartment and was lawfully arrested in the hallway where he had no legitimate expectation of privacy (see, United States v Santana, 427 US 38). We see no reason to disturb the court’s credibility determinations, which are supported by the record (People v Prochilo, 41 NY2d 759, 761). We have considered defendant’s other contentions and find them to be without merit. Concur— Sullivan, J. P., Rosenberger, Wallach, Rubin and Tom, JJ.